Citation Nr: 1524854	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  15-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

4.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

6.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance.  



REPRESENTATION

Veteran represented by:	Kenneth Dojaquez, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2013 rating decision, the RO denied entitlement to service connection for hearing loss, left ear, sleep apnea, PTSD, and anxiety/depression.  A notice of disagreement was filed in March 2013.  In an August 2014 rating decision, the RO denied entitlement to service connection for a TBI and SMC due to aid and attendance.  A notice of disagreement was filed in August 2014.  Statements of the case were issued in November 2014, and substantive appeals were received in December 2014.

The Veteran testified at a hearing before the RO in March 2014; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TBI; entitlement to a TDIU; and, entitlement to SMC due to aid and attendance, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required.


FINDINGS OF FACT

1.  In an April 2015 submission, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for left ear hearing loss and sleep apnea.

2.  The weight of the evidence shows that the Veteran has an acquired psychiatric disability, (specifically, major depressive disorder), as a result of active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issues of entitlement to service connection for hearing loss, left ear, and sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria to establish service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. §§ 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in an April 2015 submission, the Veteran, through his attorney, withdrew his appeal as to the issues of entitlement to service connection for hearing loss, left ear, and sleep apnea, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See 04/16/2015 VBMS entry, Medical Treatment Record - Non-Government Facility.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and these issues are dismissed.

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as psychoses, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The Veteran asserts that his depression began during basic training while stationed at Fort Bragg, North Carolina.  He reports that he was exposed to traumatic incidents such as a fellow trainee piercing his hand with a bayonet and another trainee killing a dog to show his toughness.  He also asserted that he was "talked into" fighting guys much larger than himself resulting in a stabbing to his left side requiring stiches.  See 04/19/2011 VBMS entry, VA 21-4138 Statement in Support of Claim.

Correspondence dated in March 2014 from Post Trauma Resources, N.A.L., Doctor of Psychology, reflects a diagnosis of major depressive disorder.  See 03/10/2014 VBMS entry, Medical Treatment Record - Non-Government Facility.  Dr. L. opined that the Veteran's major depressive disorder is due to service.  Dr. L. found that the documented concerns of his former wife and fellow trainee (see 03/04/2014 VBMS entries, VA 21-4138 Statement in Support of Claim), taken with the Veteran's self-report, medical records, and documented behaviors, while on active duty, suggest that the onset of the depressive symptoms as likely as not, with as much certainty in the field of psychology, occurred during his basic training.  His ex-wife who was married to him while he was in the Army described a change in behavior with symptoms consistent with depression.  For instance she described the Veteran becoming 'more easily angered and agitated' and she observed an increase in alcohol use.  Although the increased alcohol use could have been related to other causes the observed symptoms coinciding with the onset of the increased alcohol use lead Dr. L. to believe that these symptoms and alcohol use are secondary to his depression and not vice versa.  The medical records also show that he used alcohol to help regulate his depressive symptoms.  His ex-wife also specifically described depression causing him to lose work after he left the military.  

Dr. L.'s opinion is further based on the description of his fellow trainee T.T. who knew the Veteran both before and during basic training and described a "drastic change in [the Veteran's] demeanor while in basic"  The description of the Veteran changing from "happy and outgoing" to "very withdrawn" is indicative of depression.  T.T. also described a significant decrease in performance which coincided with the increase of the Veteran's depressive symptoms.

Finally, the description from the Veteran himself led Dr. L. to believe within a reasonable degree of medical certainty that his depressive and anxiety symptoms started while in the Army.  The symptoms described by the Veteran were corroborated by the statements from his ex-wife and fellow trainee.  Furthermore, his military records and statements from his ex-wife and fellow trainee show a significant decrease in performance and an increased incidence of disciplinary issues both of which would be expected secondary to depression.  Therefore, the onset of the Veteran's depressive symptoms as likely as not occurred during his basic training and is directly caused by his military service.

In light of the credible statements of the Veteran, his ex-spouse, and T.T., a fellow soldier, and the opinion of Dr. L which was based on the lay assertions and examination of the Veteran, the Board finds that the evidence is in relative equipoise and the claim will be granted on the basis of the application of benefit of the doubt in the Veteran's favor.  In light of the contentions of the Veteran and the positive opinion of record, the Board finds that service connection is warranted for an acquired psychiatric disability.  


ORDER

The issue of entitlement to service connection for hearing loss, left ear, is dismissed.

The issue of entitlement to service connection for sleep apnea is dismissed.

Entitlement to service connection for an acquired psychiatric disability is granted.


REMAND

Dr. L. opined that the Veteran's TBI is due to a fall that occurred when he was being treated for depression.  See 03/10/2014 VBMS entry, Medical Treatment Record - Non-Government Facility at 7.  In light of the grant of service connection for an acquired psychiatric disability, afford the Veteran a VA examination to assess the nature and etiology of his claimed TBI.  

Also, in light of the grant of service connection for an acquired psychiatric disability, readjudicate the Veteran's claims of entitlement to a TDIU and SMC. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a comprehensive VA examination with a physician with appropriate expertise to determine the nature and etiology of his claimed TBI.  The Virtual folder must be available to the examiner to be reviewed in conjunction with the examination.  

The examiner should provide an opinion as to the following:

a) Does the Veteran have residuals of a TBI?

b) If so, are residuals of a TBI at least as likely as not (i.e., a likelihood of 50 percent or more) due to the service-connected acquired psychiatric disability, to include treatment thereof?

Please note that the Veteran asserts that in or about 1999 he sustained a TBI as a result of fall which occurred when he was seeking mental health treatment.   Are any head injury residuals found on examination consistent with such a fall?

c)  Are residuals of a TBI at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected acquired psychiatric disability, to include treatment thereof? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

If opinions cannot be rendered without resorting to speculation as to the etiology of his TBI, the examiner should discuss in detail why an opinion cannot be offered.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the Virtual folder.

2.  In light of the grant of service connection for an acquired psychiatric disability, readjudicate entitlement to a TDIU and entitlement to SMC, and readjudicate entitlement to a TBI pursuant to 38 C.F.R. § 3.310.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his attorney should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


